Filed 7/14/14 In re C.K. CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


In re C.K. et al., Persons Coming Under the                                2d Juv. No. B252264
Juvenile Court Law.                                                (Super. Ct. Nos. J1396131, J1436416)
                                                                          (Santa Barbara County)

SANTA BARBARA COUNTY CHILD
WELFARE SERVICES,

     Plaintiff and Respondent,

v.

A.A.,

     Defendant and Appellant.


                   A.A. appeals orders (judgments) of the juvenile court terminating her
parental rights to her children, C.K. and S.S. (Welf. & Inst. Code, § 366.26.)1 We
conclude, among other things, that the Santa Barbara County Child Welfare Services
(CWS) gave proper notice to A.A.'s tribe consistent with the Indian Child Welfare Act
(ICWA) (25 U.S.C. § 1901 et seq.), and the trial court did not err by finding ICWA did
not apply. We affirm.




1
    All statutory references are to the Welfare and Institutions Code.
                                            FACTS
              A.A. is the mother of two young children, C.K. and S.S.
              On October 29, 2012, CWS filed a juvenile dependency petition (§ 300)
alleging that A.A. had "an untreated substance abuse problem that affects her ability to
provide adequate care to [C.K.]." CWS alleged that on October 25, 2012, A.A. was
"arrested for being under the influence of methamphetamine," and that she had a
"criminal history" of committing burglary, conspiracy, and using or possessing a
controlled substance which placed the child at risk for abuse and neglect.
              CWS filed a second juvenile dependency petition (§ 300) alleging that S.S.
was at risk for abuse because of A.A.'s substance abuse, sexual abuse by the child's
father, and A.A.'s inability to protect the child.
              The children were removed from the home and declared dependents of the
juvenile court. On June 6, 2013, CWS requested termination of family reunification
services. It said A.A. "was not appropriately participating in her drug treatment
program."
              The trial court terminated reunification services and set a section 366.26
hearing.
              On October 31, 2013, the trial court terminated A.A.'s parental rights to the
children.
                                             ICWA
              In the jurisdiction/disposition report, CWS said the children's father denied
having "any Native American Ancestry." A.A. said that "her father is an enrolled
member of the Turtle Mountain Band of Chippewa Indians Belcourt, North Dakota."
CWS introduced a photocopy of the tribal enrollment card of A.A.'s father showing his
membership in that tribe. It reflected that he had the required one-fourth degree of Indian
blood for membership. CWS sent an ICWA notice to that tribe notifying it of the
pendency of these proceedings.




                                               2
                CWS also sent notice to the Bureau of Indian Affairs (BIA). BIA
responded and stated that CWS had "established [the] Tribal information" and directed
CWS to "refer notice to the Tribe."
                On November 28, 2012, the Turtle Mountain Band of Chippewa Indians
(Turtle Mountain Band) determined that A.A.'s children were not eligible for tribal
membership. It said an applicant for tribal membership "must possess 1/4 or more Indian
Blood as required by [the tribe's constitution]." It said, "[A.A. and the children's father]
are not enrolled with the Turtle Mountain Band of Chippewa Tribe. The children would
not be eligible or enrolled with [the tribe]."
                CWS requested the trial court to find the provisions of ICWA did not apply.
On March 7, 2013, the court made that finding.
                                        DISCUSSION
                                        ICWA Notice
                A.A. contends the trial court erred because CWS did not give notice to all
of the Chippewa tribes in the United States as required by ICWA. We disagree.2
                "ICWA protects the interests of Indian children and promotes the stability
and security of Indian tribes by establishing minimum standards for, and permitting tribal
participation in, dependency actions." (In re K.M. (2009) 172 Cal.App.4th 115, 118.)
Proper notice to Indian tribes is a requirement to allow the tribes to identify Indian
children from tribal records and to participate in the proceedings. (Id. at p. 119.) " For
purposes of ICWA, an 'Indian child' is one who is either a 'member of an Indian tribe' or
is 'eligible for membership in an Indian tribe and is the biological child of a member of an
Indian tribe.' (25 U.S.C. § 1903(4).)" (Id. at p. 118.)
                A.A. concedes that CWS gave notice to the Turtle Mountain Band. She
claims, however, it did not comply with ICWA because it did not give notice to the other
24 federally recognized Chippewa tribes across the country. We disagree.




2
    We granted CWS's motion to augment the record and its request to take judicial notice.
                                                 3
              The Turtle Mountain Band is the tribe through which A.A. had her Indian
heritage. A.A.'s father was an enrolled member of that tribe. A.A. told the trial court that
she claimed Indian heritage through her father. For ICWA purposes, A.A. was "the
biological child of a member of [her father's tribe]"--the Turtle Mountain Band. (In re
K.M., supra, 172 Cal.App.4th at p. 118.) Consequently, because of this biological
connection, C.K.'s and S.S.'s Indian heritage originated from the Turtle Mountain Band.
ICWA notice to that tribe was required; notice to other tribes was not.
              Section 224.2, subdivision (a) requires ICWA notice be sent to "the minor's
tribe." CWS complied. The statute does not contain a requirement for additional notice
to other tribes after the children's tribe has been conclusively identified, as in this case.
There is nothing in this record to show that A.A. had Indian heritage through any other
relative or with any other tribe. A.A.'s position would have had greater weight if her
father only knew he was of Chippewa heritage, but did not know the particular tribe. In
that case, giving notice to all the tribes would be appropriate so they could determine if
he was a member.
              CWS notes that A.A.'s father belonged to the only federally recognized
Indian tribe in North Dakota. A.A. has not shown why giving notice to other separate
and independent tribes in other parts of the country was required. A.A.'s father was not a
member of those tribes. There was no error.
              The judgments (orders) are affirmed.
              NOT TO BE PUBLISHED.



                                            GILBERT, P. J.
We concur:


              YEGAN, J.



              PERREN, J.

                                               4
                                 Arthur A. Garcia, Judge

                        Superior Court County of Santa Barbara

                            ______________________________


             Jamie A. Moran, under appointment by the Court of Appeal, for Defendant
and Appellant.


             Michael C. Ghizzoni, County Counsel, Toni Lorien, Senior Deputy, for
Plaintiff and Respondent.




                                           5